DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (CN 202192864) in view of Sumitomo (JP 2013 3074251) or Narendrnath (US 6,481,886), 
	Gu shows an assembly including a first member (5), a second member (1, 2), and a bond layer (3) disposed between the first member and the second member wherein the bond layer includes a fluorescent or phosphor material that provides a dual function of bonding the second member to the first member wherein the assembly is 
 Sumitomo shows it is known to provide an optical sensor directed to a fluorescent material including a phosphor layer (32) to detect a temperature thereof as light or radiation is emitted toward the optical sensor. Also, see para [0040] and [0045].  
Narendrnath also shows it is known to provide an optical fiber sensor (224) directed toward a phosphorescent material (220) to measure a temperature thereof. Also, see column 4, lines 1-23
In view of Sumitomo or Narendrnath, it would have been obvious to one of ordinary skill in the art to adapt Gu with an optical sensor to measure a temperature according to the phosphorescent radiation so that the temperature of the assembly can be monitored and measured to be heated at the desired temperature. 
With respect to claim 2, Gu shows the heating element/plate (7) secured to the second member (1, 2) as the heating plate is pressed down on the second member. 
With respect to claim 3, Narendrnath shows a controller (140) that controls the temperature in the phosphorescent material as it is being heated by a thermal/heater source wherein the temperature is measured according to a decay rate of the phosphorescent material. Also, see 
With respect to claim 5, it is noted that Sumitomo and Narendrnath show the optical sensor that is arranged to observe a lower side of the fluorescent/phosphorescent material, and it would have been obvious to adapt Gu with the sensor that is provided on a lower side of the bond layer or any other sides/locations to predictably and effectively measure the temperature associated with the bond layer. 

	With respect to claim 8, Gu shows a fluorescent material including phosphors added to the adhesive/bond layer, and Narendrnath further shows the photoluminscent including a phosphorous material in a powder form that is mixed in a binder. 
With respect to claims 10 and 11, Sumitomo shows that it is known to provide an adhesive layer made of silicone, and Gu shows that fluorescent material is added to the adhesive layer at a ratio of 1:50 wherein such ratio would meet the bond layer having a composition of the silicone approximately 75-99% and the fluorescent material such as phosphorescent/phosphor powder approximately 1-25%. 
With respect to claim 12, Narendrnath shows an optical fiber sensor. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Sumitomo or Narendrnath as applied to claims 1-3, 5-8 and 10-12 above, and further in view of Ding (US 2001/004601).
Gu in view of Sumitomo or Narendrnath shows the assembly claimed except for a portion of the optical sensor being embedded in the bond layer. 
Ding shows it is known to provide a portion of an optical fiber sensor (72) that is embedded in layer (60) that contains a fluorescent material. Also, see para [0064].
.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 14/792,807 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the more detailed claims of the copending application show the recited assembly structure of the present application including a first member, a second member shown by a heating plate with a heating element, a bond layer comprising a phosphorescent material wherein the bond layer provides a dual function of bonding the second member/heating plate to the first member and of emitting phosphorescent radiation toward the optical sensor for temperature sensing wherein the structure also includes an electrostatic chuck support assembly, and the dependent claims the present application are deemed as obvious variants of the copending application claims.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/SANG Y PAIK/Primary Examiner, Art Unit 3761